Kunzman & Bollinger, Inc. ATTORNEYS-AT-LAW 5100 N. BROOKLINE, SUITE 600 OKLAHOMA CITY, OKLAHOMA 73112 Telephone (405) 942-3501 Fax (405) 942-3527 September 5, 2007 ELECTRONIC FILING Mr. Karl Hiller United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE:Atlas America Public #15-2005(A) L.P. (the “Partnership”) Form 10-KSB for the Fiscal Year Ended December 31, 2006 Filed April 2, 2007 SEC File No. 0-51944 Dear Mr. Hiller: This letter is in response to comments made in the Staff’s letter dated August 23, 2007 concerning the above-referenced filing.For your convenience, we first restate the Staff’s comments in italics and then provide our response.The responses in this letter are based on representations made by the Partnership to Kunzman & Bollinger, Inc. for the purpose of preparing this letter. Form 10-KSB for the Fiscal Year Ended December 31, 2006 Engineering Comments Natural Gas and Oil Producing Activities, page 31 Oil and Gas Reserve Information, page 33 1. Financial Accounting Standard 69, paragraph 10 calls for the disclosure of proved reserves and proved developed reserves separately.Please amend your document to fulfill this requirement. In response to the Staff’s comment, Page 4 has been revised to add the following to the second sentence of the first paragraph: “All reserves are proved developed reserves and are located in the Appalachian Basin area.” Previously, this was in the last sentence of the second paragraph. 2. Financial Accounting Standard 69, paragraph 11 requires an explanation of “significant changes” in the specified line items.Please amend your document to explain the source of your initial 2005 proved reserves and the reasons for the 2006 revisions. Kunzman
